Citation Nr: 1814191	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee (based on substitution).  

2.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to a right knee disability (based on substitution).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel

INTRODUCTION

The Veteran had active service from February 1954 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran died in October 2016, prior to the Board's adjudication of his appeal.  In December 2016, VA received a request for substitution of the appellant with respect to the claims pending and unadjudicated at the time of the Veteran's death.  The RO issued a Memorandum granting the appellant's request for substitution in April 2017, pursuant to 38 U.S.C. § 5121A (West 2012).  The appellant is his surviving spouse.  As the substituted claimant, the appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death, and has the same rights to submit additional evidence as did the Veteran.

The claims discussed herein have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.  The Board finds that the claims for entitlement to service connection for degenerative joint disease of the left and right knees were pending and unadjudicated at the time of the Veteran's death.

In September 2017, the Board remanded this claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Board regrets further delay, a remand is necessary to ensure compliance with the instructions in the September 2017 Board remand.

As noted in the September 2017 remand, the Veteran previously alleged that he injured his knees during service after jumping into a ditch during basic training.  

Under 38 U.S.C. § 1111 (except for disability noted on service entrance), the Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment (which can only be rebutted by clear and unmistakable evidence).  A history of a pre-service injury, in and of itself, is not a notation of a disability on service entry, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  If the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability manifested in service was aggravated by service.  This presumption can be rebutted only by clear and unmistakable evidence of non-aggravation.

Review of the record shows that when the Veteran entered service, there were no disabilities pertaining to either the right or left knee noted on his military entrance examination records.  In March 1954, a month after service, he was admitted to the hospital complaining of pain and swelling to his right knee.  At that time he was diagnosed with acute bursitis of the prepatella.  He was given treatment and ordered to have limited activity.  The Veteran told the examiner that he had suffered a knee injury in a motor cycle accident 2 years prior to his entry into the Marine Corps, a note was made on the treatment record as to the Veteran's motorcycle accident.  See Veteran's service treatment records (STRs), March-June 1954.

In May 1954, the Veteran was diagnosed with synovitis of the right knee, which was indicated as chronic.  Generalized swelling of the knee most marked in the infra patella region and complaints of worsening pain with exercise was reported.  The previous diagnosis from March of acute bursitis of the prepatella was deemed to be in error. 

The Veteran was referred to the medical review board to determine whether or not he was able to continue in the service.  Upon review by the medical board, the Veteran was discharged from the military as having a "non-acceptable defect " upon entry into the service as a result of his continuous knee issues.  The medical review board opined that there was no evidence to indicate any permanent aggravation of his condition during his short period of military service.  See Report of Board of Medical, U.S. Naval Hospital, Beaufort, SC May 24, 1954.  No rationale was provided for this decision.  Further, there is no evidence in the claims file of a past motorcycle accident, aside from the Veteran's own statement to the in-service treating physician that such an accident occurred. 

Prior to his death, the Veteran was afforded a VA examination in June 2014.  During that examination, the Veteran was diagnosed with "advanced tricompartment osteoarthritis of both knees, right more advanced than left with a bipartite patella versus prior patellar injury."  With respect to service connection, the examiner determined that there was no evidence of aggravation of the Veteran's knee condition during service.  Specifically, the examiner stated, "there is no evidence that it was aggravated beyond the natural progression of the disease by service." 

The September 2017 Board remand noted that the June 2014 VA examiner's opinion was inadequate for rating purposes because the examiner's opinion relied on the medical review board opinion, and the Board explained that the opinion of the medical board that the Veteran was unfit upon entry is not sufficient to rebut the presumption as the opinion provides no rationale, and is therefore of limited probative value.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

As such, it was ordered that a new opinion be obtained, and the examiner was asked (in light of the standard of proof that must be applied in this case) to provide an opinion as to: (a) "whether there is clear and unmistakable evidence that the Veteran's right knee disability pre-existed his entrance to service?"  Then, (b) "If there is clear and unmistakable evidence that the Veteran's right knee disability pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing right knee disability was not aggravated during service."  Finally, (c) "If there was an increase in the severity of the Veteran's right knee disability during service, the examiner should then offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease."

In the October 2017 opinion report, the examiner initially indicated that "it is at least as likely as not that the Veteran's right knee disability pre-existed service."  The examiner went on to state that "the Veteran did not indicate on his entrance physical that he had had any knee problems, and none were seen on the day of the exam.  It can only be presumed in this case that the Veteran was sound on the day of the exam."  At this juncture, the Board notes that a Veteran cannot have a disability that clearly and unmistakably pre-existed service and be presumed sound at service entrance, as the two statements are in juxtaposition with each other.  This internal inconsistency of the examiner's statements limits the probative value of this opinion.  Thus, the question of whether the Veteran clearly and unmistakably had a pre-existing right knee disability at service entrance and, if so, whether it was clearly and unmistakably not aggravated by his military service, remains unresolved.  As such, another remand is necessary.  

The Veteran additionally claims entitlement to service connection for a left knee disability, to include as secondary to the right knee disability.  However, as the claim of entitlement to service connection for the right knee disability is being remanded at this time for additional development, it may also lead to further evidence to substantiate the claim for the left knee.   Notably, the Veteran died in October 2016; however, his VA treatment records since April 2013 have not been associated with the record.  Given such, remand is warranted to secure these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain outstanding VA medical records pertaining to the Veteran for the period from October 2013 to the present.

2. After the aforementioned has been accomplished, the RO should provide the claims file to the examiner for review.  Upon reviewing the file, the examiner should provide an independent assessment based on reported symptoms and available evidence with regard to whether or not the Veteran's right and left knee disabilities were caused or aggravated by service.  The nature and etiology of any and all currently diagnosed right and left knee disabilities found in the claims file should be addressed.  The claims file must be reviewed by the reviewing physician.  


Right Knee:

After identifying all current right knee disabilities, the examiner is asked to address the following: 

 a.  Did any current right knee disability clearly and unmistakably exist prior to the Veteran's entrance into active service?  
 
 An explanation should include reference to the difference in prepatellar region vs infra patella regions.

b.  With respect to any current right knee disability that clearly and unmistakably existed prior to service, does the evidence clearly and unmistakably show that such disability was NOT aggravated in service?

If there was an increase in the severity of the Veteran's right knee disability during service, the examiner should then offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

The examiner is instructed that "clearly and unmistakably" requires that the evidence be obvious, manifest, and undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

c.  For each right knee disability that either did not clearly and unmistakably exist prior to service or was not clearly and unmistakably aggravated during service, is it at least as likely as not that such disability had its onset in service or is otherwise related to service?  

Left Knee:

If, and only if, additional VA treatment records are secured and pertain to the left knee, then the examiner, should reconcile the October 2017 VA examination opinion and address the following: 

a.  Whether it is at least as likely as not (50 percent probability or greater) that the left knee disability is due to the Veteran's military service. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that his left knee disability was caused by his right knee condition.

c.  Whether it is at least as likely as not (50 percent or greater probability) that his left knee disability condition was aggravated (meaning chronically worsened) by his chronic right knee condition.  

A complete rationale should be provided for any opinion expressed.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).








_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




